DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-5 and 10-11 are objected and should be change to “the notification control unit configure to cause …”.  
Claim 4 is objected and should be change to “the analysis unit configure to analyze …”.
Claims 6 and 8-9 are objected and should be change to “the analysis unit configure to compute …”.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “analysis unit configure to .., determination unit configure to.., notification control unit configure to..” (as cited in claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification cites such units are functional steps and executed by  a computer processors. (See, [0009] of current application PgPub).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Hayashi et al. (JP 2015-059954, English translation, best understood by Examiner).

Regarding Claim 1.  Hayashi teaches an image projection device comprising (fig. 2; [0011]-[0034]):
an analysis unit (6: fig.1) configured to compute a functional state  of one or more devices included in the image projection device ([0018]-[0020]) on a basis of sensor information acquired from one or more sensors (12, 17: fig. 1); 
([0021]-[0028]); and 
a notification control unit configured to present guidance information that prompts for implementation of maintenance of the devices to a user through a notification unit at a timing when it is determined by the determination unit that maintenance is necessary ([0029]-[0034]).

Regarding Claim 2.  Hayashi further teaches Claim the notification control unit causes the functional state of the devices for which it has been determined that maintenance is necessary to be further presented ([0030]-[0034]).

Regarding Claim 3.  Hayashi further teaches the notification control unit causes an effect to be produced by implementing maintenance of the devices for which it has been determined that maintenance is necessary to be further presented([0030]-[0034]).

Regarding Claim 5.  Hayashi further teaches the notification control unit causes an image obtained by imaging the devices for which it has been determined that maintenance is necessary to be further presented ([0030]-[0034]).

Regarding Claim 6.  Hayashi further teaches the analysis unit computes at least either a life or a failure rate of the devices as the functional state of the devices ([0030]-[0032]).
Regarding Claim 7.  Hayashi further teaches the one or more sensors include at least any one of a temperature sensor, a luminance sensor, a chromaticity sensor, a flow meter, an hour meter, or an imaging device provided within the image projection device(12, 17: fig. 1).

Regarding Claim 8.  Hayashi further teaches the analysis unit computes the functional state of the devices on a basis of the sensor information acquired after the guidance information is notified, and the determination unit determines whether or not maintenance has been implemented on a basis of the functional state of the devices after the guidance information is notified, and when it is determined that maintenance has not been implemented, determines that the image projection device is driven in a driving mode of reducing an actuation load ([00245)-[0034].

Regarding Claim 10.  Hayashi further teaches the notification control unit causes the functional state of the devices included in the image projection device to be notified in accordance with a user instruction ([0027]-[0034]).

Regarding Claim 11.  Hayashi further teaches the notification control unit causes at least the guidance information to be displayed on an image projected by the image projection device ([0027]-[0034]).

Regarding Claim 12.  Hayashi teaches An information processing method comprising (fig. 2; [0011]-[0034]): 
(6: fig.1), a functional state of one or more devices included in an image projection device on([0018]-[0020]) a basis of sensor information acquired from one or more sensors(12, 17: fig. 1); 
determining, using the processor(6: fig.1), whether or not maintenance of the devices is necessary on a basis of the functional state of the devices([0021]-[0028]);
 and presenting, using the processor, guidance information that prompts for implementation of maintenance of the devices to a user through a notification unit at a timing when it is determined that maintenance is necessary([0029]-[0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Hayashi in view of Nakajima et al. (US 2011/0279788).

Regarding Claim 4. Hayashi  silent about  the analysis unit analyzes a functional state before implementing maintenance of the devices for which it has been determined that maintenance is necessary and a functional state predicted after implementing maintenance, and the notification control unit causes the functional states of the devices before and after implementing maintenance to be notified.
([0051]-[0063]; fig.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Hayashi, the analysis unit analyzes a functional state before implementing maintenance of the devices for which it has been determined that maintenance is necessary and a functional state predicted after implementing maintenance, and the notification control unit causes the functional states of the devices before and after implementing maintenance to be notified, as taught by Nakajima, so as to adaptively adjusts the display image according to the user parameters corresponding to the user properties to enhance display quality of the light field display apparatus in compact and inexpensive way.

Regarding Claim 9. Hayashi  silent about the analysis unit computes the functional state of the devices on a basis of the sensor information acquired after the guidance information is notified, the determination unit determines whether or not maintenance has been implemented on a basis of the functional state of the devices after the guidance information is notified, and when it is determined that maintenance has been implemented, computes the functional state of the devices after implementing maintenance, and the notification control unit causes the functional state of the devices after implementing maintenance to be notified.
(the state after performing maintenance is analyzed and notification thereabout made:[0051]-[0063]; fig.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Hayashi, the analysis unit computes the functional state of the devices on a basis of the sensor information acquired after the guidance information is notified, the determination unit determines whether or not maintenance has been implemented on a basis of the functional state of the devices after the guidance information is notified, and when it is determined that maintenance has been implemented, computes the functional state of the devices after implementing maintenance, and the notification control unit causes the functional state of the devices after implementing maintenance to be notified, as taught by Nakajima, so as to adaptively adjusts the display image according to the user parameters corresponding to the user properties to enhance display quality of the light field display apparatus in compact and inexpensive way.
Examiner Notes
The invention as in claims 1-3, 6-7 and 10-12 are also rejected by US 2011/0279788 ([0031]-[0082]), WO 2012/025989([0017]-[0140]) and US 2016/0050400([0156]-[0177]) as an alternate rejections based on 102(a)(1) where the prior arts teach a display device which provides a user with guidance about filter maintenance on the basis of detection by a sensor.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864